Title: From Alexander Hamilton to Sharp Delany, 12 December 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentDecember 12th. 1790.
Sir
I find it necessary to be more fully informed as to some particulars attending the case stated to me by Messrs. Warder & Co. on the 6th. Instant.
It is said in your Notes and additions to their statement that the Teas were surveyed by the Wardens with the consent of the Collector. I wish to know, if the appointment was made by you according to the directions of the 16th. Section of the then collection Law and if the Surveyors were sworn by you. I also request a copy of the return, or if more convenient to you of the original.
The statement of the Importers declares the importation to have been made in December 1789, and altho’ the Bond remained unpaid the case was never made known at the Treasury till the 6th. Instant.
The credit must then have expired about six months. I request you will inform me if there were any circumstances attending this case which prevented as full and accurate a statement and as equitable an adjustment in May or June as can be made at this time.
I am, Sir,   Your Obedt. Servt.
A Hamilton
Sharp Delany Esqr.collr Philadelphia.
 